COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jon Michael Miranda v. The State of Texas

Appellate case number:      01-14-00590-CR

Trial court case number:    13CR0598

Trial court:                10th Judicial District Court of Galveston County

       On October 22, 2014, appellant’s counsel, Calvin D. Parks, filed a motion to
withdraw with a brief concluding that the above-referenced appeal is frivolous. See
Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); In re Schulman,
252 S.W.3d 403, 406 (Tex. Crim. App. 2008). However, we find the motion and brief
filed on appellant’s behalf deficient. See TEX. R. APP. P. 9.4(k).

       This is an appeal from a guilty plea, and the record on appeal includes a 95-page
clerk’s record and a 4-volume reporter’s record. Nevertheless, while the brief contains a
few page references to the reporter’s record, it provides no page references or citations to
the clerk’s record and further fails to include Issues Presented, Summary of the
Argument, and Argument sections with separate headings and proper record references.
See TEX. R. APP. P. 38.1(d), (f)-(i). And, although counsel presents a minimal discussion
of the evidence and a few potential issues, he does not present any argument or citations
to authority to support his conclusion that these issues will not support an appeal. See
High v. State, 573 S.W.2d 807, 812-13 (Tex. Crim. App. 1978); Williams v. State, 976
S.W.2d 871, 873 (Tex. App.—Corpus Christi 1998, order); Jeffrey v. State, 903 S.W.2d
776, 779 (Tex. App.—Dallas 1995, no pet.).

      By failing to provide a professional evaluation of the record, counsel’s brief
provides no aid to appellant or to this Court, and it fails to meet the requirements of
Anders. See McCoy v. Court of Appeals of Wisc., Dist. 1, 486 U.S. 429, 442, 108 S. Ct.
1895, 1903–04 (1988) (requiring appellate court, in addition to determining whether
counsel correctly determined that appeal is frivolous, to “satisfy itself that the attorney
has provided the client with a diligent and thorough search of the record for any arguable
claim that might support the client’s appeal); Anders, 386 U.S. at 744–45, 87 S. Ct. at
1400 (requiring counsel to file brief that assists client by evaluating all potential grounds
for appeal and aids Court in evaluating record); High, 573 S.W.2d at 812 (requiring
“brief of counsel to contain a professional evaluation of the record demonstrating why, in
effect, there are no arguable grounds to be advanced”).

        Accordingly, we strike the defective brief and order counsel to file a new brief,
correcting the deficiencies noted above in the stricken brief and presenting a full
discussion of the evidence presented in the trial court. See TEX. R. APP. P. 9.4(k);
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); Banks v. State, 341
S.W.3d 428, 432 (Tex. App.—Houston [1st Dist.] 2009, order), disp. on merits, No. 01-
08-00286-CR, 2010 WL 1053218 (Tex. App.—Houston [1st Dist.] Mar. 11, 2010, no
pet.); see, e.g., Anders Guidelines, available at http://www.txcourts.gov/14thcoa.aspx
(last visited Oct. 29, 2014).

        In addition, counsel’s motion to withdraw is stricken for failure to comply with
Texas Rule of Appellate Procedure 6.5(a)(3) and (b) by not including a statement or
certificate of service of delivery on the pro se appellant. Finally, although counsel
included a cover letter with his brief, it was not filed in accordance with Kelly v. State,
436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014), and should provide a form motion for
pro se access to the appellate record, such as the motion attached to this order, to the
appellant. Accordingly, appellant’s counsel’s amended brief, motion to withdraw, and
cover letter with form motion are ordered to be filed and served on appellant no later
than 30 days from the date of this order.

       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    

Panel consists of ____________________________________________


Date: October 30, 2014




                                             2
Return to:
First Court of Appeals
301 Fannin Street
Houston, Texas 77002


                               No. 01-___-__________-CR
_________________                          §                   COURT OF APPEALS
       v.                                  §                   1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS


                     Pro se Motion for Access to Appellate Record
To the Honorable Justices of Said Court:
       Appellant’s appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk’s record and the court reporter’s record for use in preparing his
pro se response to counsel’s brief.
      Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel’s Anders brief.
                                           Respectfully submitted,


                                           _______________________
                                           Pro se Appellant
                                           _____________ Unit,TDCJ # __________
                                           ____________, Texas _______


                                  Certificate of Service
       This is to certify that on ____________, a true and correct copy of the above and
foregoing document was served by mail on the _______ County District Attorney’s
Office at ___________, __________, Texas ____________.
                                           _______________________
                                           Pro se Appellant

                                               3